Citation Nr: 1608080	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  15-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a pulmonary disorder, to include asbestosis and lung cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from July 1951 to June 1953.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2016 Appellant Brief, the Veteran's representative cited to the National Academy of Science (NAS) study entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus," indicating that it stated in its conclusions that "The specific noise levels that cause noise-induced hearing loss vary with the duration of the exposure, the type of noise, and the frequency content of the noise, as well as the susceptibility of the individual."  This conclusion further stated that "impulse noise with peak levels exceeding approximately 140dB SPL may be hazardous even for a single exposure."  The Veteran was afforded a VA audiological examination in October 2011.  The Board finds that an addendum medical opinion is necessary in light of the NAS study.



With regard to his pulmonary condition claim, the January 2012 VA examiner's opinion is inadequate.  The VA examiner did not provide an etiology opinion for the Veteran's lung cancer.  (See February 2016 Appellant Brief).  On remand, the RO/AMC should obtain an addendum to the medical opinion.

Further, in the January 2015 statement of the case (SOC) the RO/AOJ referenced VA treatment records dated from January 20, 2012 to June 25, 2013.  These treatment records are not associated with the electronic claims file.

Finally, the Veteran did not respond to the RO's May 2014 letter asking him to provide his treatment records from Kaiser Permanente or a release so that VA could obtain the records on his behalf.  As the case must be remanded for the foregoing reasons, an additional attempt should be made to obtain these records.  The Veteran's complete treatment records from Donald Breyer, M.D. should also be obtained.  See Statement from Frank Ganzhorn, M.D., dated May 2, 2003

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from VA Medical Center Fresno, dated from January 2012 forward.

2.  Make arrangements to obtain the Veteran's complete treatment records from Kaiser Permanente and Donald Breyer, M.D.  


3.  Thereafter, arrange for an appropriate VA examiner to review the Veteran's claims folder and provide an addendum opinion concerning the Veteran's pulmonary disorder(s).  The entire claims file and a copy of this remand must be made available to and reviewed by the examiner.

The examiner should identify all pulmonary disorders that have been present since September 2010.  A specific determination should be made as to whether the Veteran has asbestosis.  If it is determined that the Veteran does not have asbestosis, the examiner should reconcile his/her opinion with the opinion of Frank Ganzhorn, M.D. dated May 2, 2003.

With respect to each diagnosed pulmonary disorder, to include any lung cancer, the examiner should provide an opinion as to whether it had its clinical onset during active service is related to any incident of active service, to include asbestos exposure. 

The examiner must provide a complete rationale for his/her opinions.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.

4.  Arrange for an appropriate VA examiner to review the Veteran's claims folder and provide an addendum opinion concerning the Veteran's hearing loss and tinnitus  The entire claims file and a copy of this remand must be made available to and reviewed by the examiner.

(a)  The examiner should provide an opinion as to whether the Veteran's hearing loss had its clinical onset during active service is related to any incident of active service, to include noise exposure as a result of working near locomotives. 

(b)  The examiner should provide an opinion as to whether the Veteran's tinnitus had its clinical onset during active service is related to any incident of active service, to include noise exposure as a result of working near locomotives. 

In providing these opinions, the examiner must acknowledge and address the NAS study referenced in the Appellant's Brief dated February 4, 2016.

The examiner must provide a complete rationale for his/her opinions.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.

5.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered. 

6.  Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




